          Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 1 of 25



 1   WO
 2                         IN THE UNITED STATES DISTRICT COURT
 3                             FOR THE DISTRICT OF ARIZONA
 4
 5
 6    Raul Herrera, III,                                 No. CV-17-00183-TUC-RM
 7
 8                    Petitioner                         ORDER
 9    v.
10
11    Attorney General of the State of Arizona, et
12    al.,
13                    Respondents.
14
15            Pending before the Court is Petitioner Raul Herrera III’s Petition for Writ of Habeas
16   Corpus (Doc. 1) and the Report and Recommendation (“R&R”) of Magistrate Judge
17   Lynnette C. Kimmins recommending this Court dismiss the Petition (Doc. 27).
18   Respondents, the State of Arizona and David Shinn, the Director of the Arizona
19   Department of Corrections, filed a Response to the Petition (Doc. 19), and Petitioner filed
20   a Reply (Doc. 24). Petitioner also filed Objections (Doc. 32) to the R&R, for which he
21   received permission to significantly exceed the page limit (Doc. 36). Respondents filed a
22   Response to Petitioner’s Objections. (Doc. 33.) For the reasons explained below, the Court
23   will overrule Petitioner’s Objections, adopt the findings and recommendations made in
24   Magistrate Judge Kimmins’s R&R, and dismiss Petitioner’s Petition for Writ of Habeas
25   Corpus.
26   I.       Background
27            Petitioner was charged with three counts of sexual conduct with a minor under the
28   age of fifteen, two counts of sexual exploitation of a minor under the age of fifteen, and
       Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 2 of 25



 1   one count of kidnapping. (Doc. 19, Ex. A.) The alleged victim was Petitioner’s
 2   stepdaughter, “A.M.” (Doc. 19, Ex. J. at 2.) Petitioner was represented at trial by Natasha
 3   Wrae, and the prosecution was represented by Bunkye Chi. (Doc. 26, Ex. A at 3.) Judge
 4   Peter J. Cahill presided over the trial. (Id. at 2.)
 5          Following six days of jury trial conducted between June 10, 2008, and June 19,
 6   2008, Petitioner was convicted of four of the six charges: two counts of sexual conduct
 7   with a minor under the age of fifteen, one count of sexual exploitation of a minor under the
 8   age of fifteen, and one count of kidnapping. (Doc. 19, Exs. A, B.) The two sexual conduct
 9   charges for which Petitioner was convicted alleged that he “ha[d] the victim masturbate
10   him” and “ha[d] the victim place her mouth on his penis.” (Doc. 19, Ex. A.) The sexual
11   exploitation charge alleged Petitioner had possessed a digital photograph of A.M.
12   “engaging in actual or simulated oral sex.” (Id.) The kidnapping charge alleged Petitioner
13   kidnapped A.M. “with the intent to inflict . . . physical injury or a sexual offense on her.”
14   (Id.) Petitioner was found not guilty of one count of sexual conduct, which alleged that he
15   “place[d] his penis inside the victim’s vulva,” and one count of sexual exploitation, which
16   alleged that he possessed a separate digital photograph of A.M. “engaging in actual or
17   simulated oral sex.” (Doc. 19, Exs. A, B.) Petitioner was sentenced to consecutive terms
18   totaling 60.5 years. (Doc. 19, Ex. C.)
19          Petitioner raised several claims on direct appeal. (Doc. 19, Ex. D.) The Arizona
20   Court of Appeals affirmed his convictions and sentences. (Doc. 19, Ex J. at 3.) The Arizona
21   Supreme Court vacated the Arizona Court of Appeals’ opinion and remanded for
22   reconsideration in light of an intervening Arizona Supreme Court decision. State v.
23   Herrera, 285 P.3d 308 (Ariz. 2012) (memorandum). After remanding to the trial court for
24   further findings and receiving supplemental appellate briefing, the Arizona Court of
25   Appeals again affirmed Petitioner’s convictions and sentences. (Doc. 19, Exs. G–J.) The
26   Arizona Supreme Court denied Petitioner’s Petition for Review. (Doc. 19, Ex. S at 20.)
27   Petitioner then filed a Notice of Post-Conviction Relief (“PCR”) (Doc. 19, Ex. K), and
28   subsequently a PCR Petition (Doc. 19, Ex. L). The PCR court held an evidentiary hearing


                                                    -2-
       Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 3 of 25



 1   after briefing on the PCR Petition was completed. (Doc. 19, Exs. M–O.) The PCR court
 2   subsequently denied the Petition on the merits. (Doc. 19, Ex. P.) The Arizona Court of
 3   Appeals granted review but denied relief (Doc. 19, Ex. Q), and the Arizona Supreme Court
 4   denied review (Doc. 19, Ex. U at 4).
 5          Petitioner then timely brought the instant Petition for Writ of Habeas Corpus, raising
 6   eight claims for relief. (Doc. 1.) Magistrate Judge Kimmins filed an R&R recommending
 7   the Court reject Petitioner’s claims and deny the Petition for Writ of Habeas Corpus. (Doc.
 8   27.) Petitioner filed Objections to the R&R (Doc. 32) and Respondents filed a Response to
 9   Petitioner’s Objections (Doc. 33).
10   II.    Standard of Review
11          A.     Habeas Review Under AEDPA
12          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) created a
13   “highly deferential standard for evaluating state-court rulings.” Woodford v. Visciotti, 537
14   U.S. 19, 24 (2002) (per curiam) (citation and internal quotation marks omitted). Under the
15   AEDPA, a petitioner is not entitled to habeas relief on any claim that was “adjudicated on
16   the merits” by the state courts, unless the state courts’ adjudication “resulted in a decision
17   that was contrary to, or involved an unreasonable application of, clearly established Federal
18   law, as determined by the Supreme Court of the United States,” 28 U.S.C. § 2254(d)(1), or
19   “resulted in a decision that was based on an unreasonable determination of the facts in light
20   of the evidence presenting in the State court proceeding. 28 U.S.C. § 2254(d)(2).
21          To determine whether a decision was “contrary to, or involved an unreasonable
22   application of, clearly established Federal law,” a court must determine if cases decided by
23   the Supreme Court at the time the petitioner’s state court conviction became final “clearly
24   established” the principle cited by the petitioner. Williams v. Taylor, 529 U.S. 362, 390
25   (2000). A state court decision is “contrary to” the Supreme Court’s clearly established
26   precedents if the decision applies a rule that contradicts the governing law set forth in those
27   precedents, or if it confronts a set of facts that is materially indistinguishable from a
28   decision of the Supreme Court but reaches a different result. Id. at 405–06. A state court


                                                  -3-
       Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 4 of 25



 1   decision involves an “unreasonable application” of law if it “identifies the correct
 2   governing legal rule from [the Supreme] Court’s cases but unreasonably applies it to the
 3   facts of the particular . . . case” or if the state court decision “unreasonably extends a legal
 4   principle from [Supreme Court] precedent to a new context where it should not apply or
 5   unreasonably refuses to extend the principle to a new context where it should apply.” Id.
 6   at 407. It is not enough that a court believes a state court determination to be in error, rather,
 7   the state court’s determination that a claim lacks merit precludes federal habeas relief so
 8   long as “fairminded jurists could disagree” on the correctness of the state court’s decision.
 9   See Yarborough v. Alvarado, 541 U.S. 652, 664 (2004).
10          To determine if a state court decision involved “an unreasonable determination of
11   the facts in light of the evidence presented to the state court,” state court factual
12   determinations are presumed to be correct, and a petitioner bears the “burden of rebutting
13   this presumption by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1); Miller-El v.
14   Dretke, 545 U.S. 231, 240 (2005).
15          B.     Review of Magistrate Judge’s Report and Recommendation
16          A district judge “may accept, reject, or modify, in whole or in part, the findings or
17   recommendations” made by a magistrate judge. 28 U.S.C. § 636(b)(1). The district judge
18   must “make a de novo determination of those portions” of the magistrate judge’s “report
19   or specified proposed findings or recommendations to which objection is made.” Id. The
20   advisory committee’s notes to Fed. R. Civ. P. 72(b) state that, “[w]hen no timely objection
21   is filed, the court need only satisfy itself that there is no clear error on the face of the record
22   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b),
23   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d
24   734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the district
25   court judge reviews those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-
26   TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error
27   unobjected-to portions of Report and Recommendation).
28   ....


                                                    -4-
         Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 5 of 25



 1   III.    Discussion
 2           A.     Claim 1 – 3: Evidentiary Claims
 3                  a. Claim 1
 4           In Claim 1, Petitioner argues that he was denied a fair trial by the introduction of
 5   evidence of uncharged sexual acts with A.M. (Doc. 1 at 6.) In particular, Petitioner
 6   challenges the introduction of two portions of videotape appearing to show A.M. with her
 7   breasts exposed, and statements made by A.M. to law enforcement officers describing
 8   uncharged sexual acts involving Petitioner and A.M. committed in Yuma, Arizona. (Id.)
 9           Before trial, the state filed a notice disclosing its intent to introduce this evidence,
10   and Petitioner objected, arguing that: (1) there was insufficient evidence establishing he
11   had committed the uncharged acts; (2) the evidence was improper character evidence under
12   Rule 404 of the Arizona Rules of Evidence; and (3) the danger of unfair prejudice
13   outweighed the evidence’s probative value. (Doc. 19, Ex. J at ¶¶ 5–6.)
14           After a hearing, Judge Cruikshank ruled that the portions of videotape as well as
15   A.M.’s statements to law enforcement officers were admissible as “intrinsic” to the charged
16   offenses. (Id. at ¶ 7.) Because he found the evidence admissible as intrinsic, he also found
17   that an analysis under Rule 404 of the Arizona Rules of Evidence was not necessary. (Id.)
18   After Judge Cruikshank’s recusal, defense counsel asked Judge Campoy 1 to reconsider
19   Judge Cruikshank’s previous rulings on the admissibility of evidence pertaining to the acts
20   in Yuma. (Id. at ¶ 8.) Judge Campoy refused to reconsider Judge Cruiskhank’s previous
21   rulings on other-act evidence, noting that the challenged evidence “would be part and
22   parcel and intrinsic to the charges.” (Id.) Petitioner again objected to introduction of
23   evidence of the Yuma acts at trial, and Judge Cahill overruled his objection, stating that he
24   had “independently looked at the arguments of counsel” and determined that the prior
25   rulings should stand. (Id. at ¶ 9.)
26           The Arizona Court of Appeals rejected Petitioner’s arguments relating to this other-
27   act evidence on direct appeal. State v. Herrera, 243 P.3d 1041 (Ariz. App. 2010). The
28   1
      As discussed below, the case was initially assigned to Judge Campoy after Judge
     Cruikshank recused himself. Judge Cahill was then appointed to preside over the trial.

                                                   -5-
       Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 6 of 25



 1   Arizona Supreme Court, however, vacated the Court of Appeals’ opinion and remanded
 2   the matter for reconsideration in light of State v. Ferrero, 274 P.3d 509, 513 (Ariz. 2012),
 3   which clarified what qualifies as “intrinsic” evidence under Arizona law. State v. Herrera,
 4   285 P.3d 308 (Ariz. 2012) (memorandum). The Arizona Court of Appeals remanded the
 5   case to the trial court to determine if the other-act evidence, even if not intrinsic to the
 6   charged offenses, was nonetheless admissible under Rule 404(c) of the Arizona Rules of
 7   Evidence. (Doc. 19, Ex. J at ¶ 10.) On remand, the trial court concluded the evidence was
 8   admissible under Rule 404(c). (Id.) The appellate courts affirmed admission of the
 9   evidence under Rule 404(c). (Id. at ¶¶ 11–34; Doc. 19, Ex. U at 4.)
10          In addition to his claim that the introduction of this other-act evidence violated his
11   right to a fair trial, Petitioner also claims that his right to equal protection was violated
12   when his case was remanded for analysis under Rule 404(c), rather than for a new trial as
13   in Ferrero itself. (Doc. 1 at 6.) Petitioner also argues that the state courts violated the proper
14   evidentiary procedure under Arizona law by having the Rule 404(c) determination made
15   on remand after trial. (Id. at 4–7)
16          Magistrate Judge Kimmins found that Petitioner’s challenge to the state court’s
17   adherence to state law evidentiary procedure is not cognizable in this federal habeas
18   proceeding. (Doc. 27 at 6.) To the extent Petitioner contends the admission of the other act
19   evidence violated his constitutional right to due process, Magistrate Judge Kimmins found
20   that the state courts’ findings were not contrary to established law because the Supreme
21   Court has never determined that admission of propensity evidence violates a defendant’s
22   right to due process. (Id. at 7.) Finally, Magistrate Judge Kimmins rejected Petitioner’s
23   equal protection claim, determining that Petitioner received the full benefit of the new rule
24   announced in Ferrero and that remand for an analysis under Rule 404(c) in the first
25   instance, rather than an entirely new trial, was appropriate. (Id. at 6.)
26          In his Objections, Petitioner contends that the post-trial determination on remand
27   that the other-act evidence was admissible under Rule 404(c) violated Arizona’s
28   evidentiary rules. (Doc. 32 at 4–7.) Petitioner maintains that evidence admitted under Rule


                                                   -6-
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 7 of 25



 1   404(c) of the Arizona Rules of Evidence must be reviewed pretrial rather than post-trial on
 2   remand. (Id.) This Court, however, cannot offer Petitioner relief based on this claim. As
 3   Magistrate Judge Kimmins correctly concluded, a federal court conducting habeas review
 4   will not “reexamine state-court determinations on state-law questions.” Estelle v. McGuire,
 5   502 U.S. 62, 67–68 (1991).
 6          Petitioner also objects that his right to a fair trial was violated by the improper
 7   introduction of this other-act evidence. (Doc. 32 at 2.) However, as Magistrate Judge
 8   Kimmins found, the Supreme Court has explicitly left open the question of whether “the
 9   use of ‘prior crimes’ evidence to show propensity to commit a charged crime” constitutes
10   a violation of the Due Process Clause. See Estelle v. McGuire, 502 U.S. at 75 n.5. The
11   state court’s decision here therefore could not have violated “clearly established Federal
12   law, as determined by the Supreme Court of the United States,” and federal habeas relief
13   is therefore not available. See 28 U.S.C. § 2254(d)(1); see also Mejia v. Garcia, 534 F.3d
14   1036, 1046 (9th Cir. 2008) (finding “no Supreme Court precedent establishing that
15   admission of propensity evidence, as here, to lend credibility to a sex victim’s allegations,
16   and thus indisputably relevant to the crimes charged, is unconstitutional”).
17          Petitioner does not object to Magistrate Judge Kimmins’s treatment of his Equal
18   Protection Clause argument, and the Court also adopts Magistrate Judge Kimmins’s
19   reasoning as to that argument. Accordingly, the denial of Claim 1 by the state courts did
20   not involve an objectively unreasonable application of clearly established federal law or an
21   unreasonable determination of the facts in light of the evidence presented.
22                 b.     Claim 2
23          In Claim 2, Petitioner argues that the trial court violated his rights to present his
24   defense and confront witnesses by precluding evidence and cross-examination regarding
25   an alleged consensual same-sex relationship that the victim had shortly before accusing
26   Petitioner. (Doc. 1 at 7.) Petitioner argues disclosure of this consensual same-sex
27   relationship at trial would have cast doubt on the victim’s credibility before the jury
28


                                                 -7-
       Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 8 of 25



 1   because the victim might have fabricated her allegations against Petitioner to deflect
 2   attention from this consensual relationship. (Id.)
 3          At a preliminary hearing, Judge Campoy found “no legal basis or evidentiary
 4   relationship between the alleged prior relationship with a same-sex partner and the issue
 5   involved in the case.” (Doc. 19, Ex. J at ¶ 40.) When defense counsel tried to introduce the
 6   evidence at trial, Judge Cahill found that “it’s just wild speculation that any of these acts
 7   would have any relevance.” (Id.) The Arizona Court of Appeals agreed that the evidence
 8   was properly precluded as prejudicial with little evidentiary value. (Id. at ¶¶ 37–42.)
 9          Magistrate Judge Kimmins similarly found that Petitioner failed to demonstrate that
10   the proffered cross-examination could reasonably have caused the jury to discredit the
11   victim’s testimony. (Doc. 27 at 8–10.) She found that “there is no connection between the
12   victim’s same-sex relationship, or her need to hide it, and her allegations against
13   Petitioner.” (Id. at 9.) Magistrate Judge Kimmins found, in particular, that Petitioner failed
14   to “identify any negative consequences the victim would have endured if her relationship
15   had become known or how accusing [Petitioner] decreased the risk of her relationship
16   being exposed.” (Id.)
17          Petitioner objects to Magistrate Judge Kimmins’s finding that Petitioner neither
18   identified any negative consequences the victim would have endured if her alleged same-
19   sex relationship had become exposed nor explained how accusing Petitioner decreased the
20   risk of her relationship being exposed. (Doc. 32 at 9.) Petitioner argues that although he
21   did not provide an “exhaustive dissertation on this issue – owing to the limited space
22   afforded,” the facts are present in “ample locations in the record.” (Id. at 9–10.) Although
23   the Court granted Petitioner permission to significantly exceed page limits in his
24   Objections to Magistrate Judge Kimmins’s R&R (Doc. 36), Petitioner does not include
25   those facts in his Objections. (Doc. 32 at 9–10.) The Court is unable to discern what specific
26   facts in his case Petitioner believes support a conclusion that the victim would suffer
27   negative consequences if her relationship had been exposed or why falsely accusing
28   Petitioner would prevent her relationship from being exposed.


                                                 -8-
       Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 9 of 25



 1          Petitioner also objects that his deflection theory was rendered plausible by the state
 2   expert witness’s testimony that an adolescent female might make false allegations to
 3   distract from a consensual relationship. (Id. at 11.) The state’s expert, Wendy Dutton,
 4   testified that adolescent females might make false accusations for several reasons,
 5   including a desire to change their living situation, mental illness, or “to conceal consensual
 6   sexual activity.” (Doc. 26-3 at 49.) Regarding attempts to conceal consensual sexual
 7   activity, Ms. Dutton explained that adolescent girls “may be sexually active with a
 8   boyfriend, and when they’re either caught or perhaps they’re concerned they might be
 9   pregnant, they might . . . claim that they were raped by someone . . . so they wouldn’t have
10   to identify who their partner is.” (Id.) The Court finds that, in context, Ms. Dutton’s
11   testimony does not meaningfully corroborate Petitioner’s theory that the accusations
12   against him were fabricated in order to “deflect” attention from a consensual sexual
13   relationship. Petitioner has not presented evidence that A.M. had been “caught” – on the
14   contrary, the proffered evidence appeared to suggest that A.M. did not attempt to hide this
15   consensual relationship from her family. (Doc. 26-2 at 70–71). Petitioner has not
16   demonstrated that there was a threat the relationship would be disclosed to other people,
17   nor that negative consequences would have flowed from such disclosure, nor that a false
18   accusation against Petitioner would avoid such a disclosure.
19          Finally, Petitioner objects that, even in the absence of specific evidence supporting
20   his theory of defense, the question is “still wide open” because he was prevented from
21   exercising his constitutional right to explore the question through cross-examination at
22   trial. (Doc. 32 at 8.)
23          The Supreme Court has made clear that “the exposure of a witness’ motivation in
24   testifying is a proper and important function of the constitutionally protected right of cross-
25   examination.” Delaware v. Van Arsdall, 475 U.S. 673, 678–79 (1986) (internal quotation
26   marks and citation omitted). At the same time, “trial judges retain wide latitude insofar as
27   the Confrontation Clause is concerned to impose reasonable limits on such cross-
28   examination based on concerns about, among other things, harassment, prejudice,


                                                  -9-
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 10 of 25



 1   confusion of the issues, the witness’ safety, or interrogation that is repetitive or only
 2   marginally relevant.” Id. at 679. To determine whether a trial court’s refusal to permit
 3   cross-examination was constitutional error, the Court must first determine “whether the
 4   proffered cross-examination sufficiently bore upon [the witness’] reliability or credibility
 5   such that a jury might reasonably have questioned it.” Ortiz v. Yates, 704 F.3d 1026, 1035
 6   (9th Cir. 2012) (citing Fowler v. Sacramento Cty. Sheriff’s Dep’t, 421 F.3d 1027, 1038
 7   (9th Cir. 2005)).
 8          Here, Petitioner has not demonstrated that cross-examination into the victim’s
 9   sexual history might lead to any facts from which a jury could draw a permissible inference
10   about the reliability or credibility of the victim’s testimony. It was therefore within the trial
11   court’s discretion to “impose reasonable limits on such cross-examination based on
12   concerns    about,    among     other   things,    harassment     [and]   prejudice    .   .   .”
13   Delaware, 475 U.S. at 679.
14          Accordingly, the denial of Claim 2 by the state courts did not involve an objectively
15   unreasonable application of clearly established federal law or an unreasonable
16   determination of the facts in light of the evidence presented.
17                 c.      Claim 3
18          In Claim 3, Petitioner argues that the trial court erred by allowing the State’s child
19   abuse expert, Wendy Dutton, to provide testimony that improperly invaded the province of
20   the jury and vouched for the victim. (Doc. 1 at 8.) The trial court read two juror questions
21   to Dutton, “What percentage of allegations later prove to be false?” and, “What are the
22   statistics of stepparents abusing stepchildren?” (Doc. 26–3 at 66.) Ms. Dutton initially
23   stated that she didn’t believe she was allowed to answer such questions, but upon further
24   prompting by the court and prosecutor, stated that, “The most methodologically sound
25   studies seem to indicate that false allegations occur less than ten percent of the time” and
26   that, “[T]he most common victim/perpetrator relationship is . . . [generally] . . . a girl with
27   the mother’s either stepfather or boyfriend.” (Id. at 66–67.)
28


                                                  - 10 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 11 of 25



 1          On direct appeal, the state conceded that the introduction of this testimony
 2   concerning the specific percentage of false sexual abuse allegations and the most common
 3   type of perpetrators was error under Arizona v. Lindsey, 720 P.2d 73, 76 (Ariz. 1986),
 4   which held that “trial courts should not admit direct expert testimony that quantifies the
 5   probabilities of the credibility of another witness.” (Doc. 19, Ex. J at ¶ 44.) The Arizona
 6   Court of Appeals agreed that introduction of the challenged testimony was erroneous, but
 7   nonetheless found that Petitioner failed to object during trial and so “forfeited the right to
 8   seek relief for all but fundamental, prejudicial error.” (Id. at ¶ 46.) The appellate court
 9   concluded that the expert testimony was not fundamental, prejudicial error. (Id. at ¶ 47.)
10   First, there was “ample extrinsic evidence of guilt” in the form of “numerous photographs
11   and videotapes and testimony of other witnesses.” (Id.) Second, A.M. testified at trial and
12   so the jurors were able to directly judge her credibility. (Id.) Finally, the trial court
13   instructed the jurors that they were not bound by any expert opinion. (Id. at ¶ 48.)
14          Magistrate Judge Kimmins similarly found that the admission of this testimony,
15   while in error, did not “so fatally infect[] the proceedings as to render them fundamentally
16   unfair.” (Doc. 27 at 11) (quoting Jammal v. Van de Kamp, 926 F.2d 918, 919 (9th Cir.
17   1991)). She reasoned that defense counsel re-crossed Dutton after the juror questions and
18   Dutton agreed that “[t]here may be any number of allegations that are never actually proven
19   [false or] otherwise,” and that Dutton also testified that adolescent girls have higher rates
20   of false accusations. (Id.) Magistrate Judge Kimmins also considered that Petitioner’s
21   counsel testified at the PCR hearing that Dutton’s percentage testimony was useful rather
22   than prejudicial. (Id.) Magistrate Judge Kimmins also noted that the jury was able to hear
23   directly from the victim and assess her credibility and that the jury was instructed that it
24   was not bound by expert opinion. (Id.)
25          Petitioner objects that Magistrate Judge Kimmins did not sufficiently consider the
26   harmful way in which this improper testimony was seized upon and utilized by the
27   prosecution. (Doc. 32 at 14.) Petitioner notes that the prosecutor referred to Ms. Dutton’s
28   percentage testimony during closing argument, stating:


                                                 - 11 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 12 of 25



 1                 Quite frankly, without knowing anything else about the case,
                   you could be firmly convinced that he’s guilty. Nothing about
 2                 the case in terms of Ms. Dutton’s statistics. Ninety percent?
                   You decide. Without knowing anything else about the case,
 3                 you could be firmly convinced.
 4   (Doc. 32 at 14.) Although this argument is troubling in that it suggested to the jury that the
 5   expert testimony itself would be a sufficient basis for a finding of guilt, this argument was
 6   only offered by the state in rebuttal closing argument in response to Petitioner’s trial
 7   counsel’s sustained argument that Ms. Dutton’s testimony as to a “ten percent chance [of]
 8   false allegations” constituted reasonable doubt on its own. (Doc. 26–8 at 153.)
 9          In this habeas proceeding, this Court looks not to whether the admission of this
10   evidence was erroneous under state law, but rather whether its admission “so fatally
11   infected the proceedings as to render them fundamentally unfair.” Jammal, 926 F.2d at 919
12   “[F]ailure to comply with the state’s rules of evidence is neither a necessary nor a sufficient
13   basis for granting habeas relief.” (Id.) “Only if there are no permissible inferences the jury
14   may draw from the evidence can its admission violate due process. Even then, the evidence
15   must ‘be of such quality as necessarily prevents a fair trial.’” Id. at 920 (quoting
16   Kealohapauole v. Shimoda, 800 F.2d 1463, 1465 (9th Cir. 1986)).
17          Although Petitioner implies that the prosecutor’s reliance upon the improperly
18   admitted testimony automatically rendered his trial fundamentally unfair, Petitioner does
19   not point to any established federal law supporting such a conclusion. Viewing the
20   evidentiary error in context, the Court cannot conclude that it was objectively unreasonable
21   or in violation of clearly established federal law for the state courts to determine that the
22   admission of this testimony was harmless error. In light of the significant other evidence
23   introduced at trial, including photographs, videotapes, and the testimony of the victim and
24   other witnesses, the introduction of this evidence did not deprive Petitioner of a
25   fundamentally fair trial. The jurors were able to directly judge A.M.’s credibility because
26   she testified at trial. Petitioner’s counsel testified at the PCR hearing that Dutton’s
27   percentage testimony was useful rather than prejudicial, and Petitioner’s counsel also drew
28   out testimony from the state’s expert witness on cross-examination that “[t]here may be


                                                 - 12 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 13 of 25



 1   any number of allegations that are never actually proven [false or] otherwise” and that
 2   adolescent girls have higher rates of false accusations. (Doc. 26–3 at 65, 68.) Finally, as
 3   both the Arizona Court of Appeals and Magistrate Judge Kimmins recognized, the trial
 4   court instructed the jurors that they were not bound by any expert opinion. (Doc. 26–8 at
 5   72.)
 6          Accordingly, the Court determines that the introduction of this testimony was not
 7   “of such quality as necessarily prevents a fair trial.” See Jammal, 926 F.2d at 920. The
 8   introduction of this testimony did not render Petitioner’s trial “fundamentally unfair.” Id.
 9   The denial of Claim 3 by the state courts did not involve an objectively unreasonable
10   application of clearly established federal law or an unreasonable determination of the facts
11   in light of the evidence presented.
12          B.     Claims 4–7: Ineffective Assistance of Counsel
13          In Claims 4 through 7, Petitioner argues that his trial counsel rendered
14   constitutionally inadequate assistance. To prevail on a claim of ineffective assistance of
15   counsel, a petitioner must show that his counsel’s representation fell below an objective
16   standard of reasonableness and that the deficiency prejudiced the defense. See Strickland
17   v. Washington, 466 U.S. 668, 687–88 (1984). The inquiry under Strickland is highly
18   deferential, and “every effort [must] be made to eliminate the distorting effects of
19   hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to
20   evaluate the conduct from counsel’s perspective at the time.” Id. at 689. Thus, to satisfy
21   Strickland’s first prong, deficient performance, a defendant must overcome “the
22   presumption that, under the circumstances, the challenged action ‘might be considered
23   sound trial strategy.’” Id. (citation omitted). To succeed on an ineffective assistance claim,
24   a petitioner must also affirmatively prove prejudice. Id. at 693. To demonstrate prejudice,
25   he “must show that there is a reasonable probability that, but for counsel’s unprofessional
26   errors, the result of the proceeding would have been different. A reasonable probability is
27   a probability sufficient to undermine confidence in the outcome.” Id. at 694.
28   ....


                                                 - 13 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 14 of 25



 1                 a.     Claim 4
 2          In Claim 4, Petitioner argues that his trial attorney was ineffective in responding to
 3   potential biases on the part of Judge Cruikshank, who was originally assigned to
 4   Petitioner’s case. According to the PCR court, a detective testified that Judge Cruikshank
 5   remarked about Petitioner along the lines of, “if he’s guilty let’s hope someone does what
 6   they have to and we don’t have to deal with him again.” (Doc. 19, Ex. P at 4.) Judge
 7   Cruikshank recused himself, but not before ruling that the evidence of uncharged acts of
 8   sexual abuse discussed in Claim 1 was admissible. (Id.) Petitioner argues that his trial
 9   attorney failed to submit a written request to have Judge Cruikshank’s rulings reconsidered
10   after he recused himself and also failed to seek sanctions against the State for not promptly
11   disclosing Judge Cruikshank’s potential bias. (Doc. 1 at 9.)
12          Petitioner’s counsel testified to the PCR court that she verbally addressed the
13   possibility of revisiting Judge Cruikshank’s rulings with Judge Campoy, who was assigned
14   after Judge Cruikshank’s recusal. (Doc. 19, Ex. O at 19–21.) Judge Campoy indicated that
15   Petitioner’s counsel had not provided a compelling argument that the decisions were
16   legally incorrect and that Judge Campoy was not inclined to reconsider them. (Id. at 18–
17   20, 76–77.) Based on that exchange, Petitioner’s counsel determined that filing a written
18   request for reconsideration would be futile. (Id. at 18–19, 76–77.) The PCR court rejected
19   Petitioner’s ineffectiveness claim, concluding that there was no evidence of actual bias on
20   the part of Judge Cruikshank and that Petitioner produced no evidence or argument “that
21   another judge would have ruled any differently than Judge Cruikshank on any issue,
22   including the ruling on this other-act evidence.” (Doc. 19, Ex. P at 4.)
23          Magistrate Judge Kimmins found that Petitioner failed to show either that his
24   counsel rendered deficient performance or that Petitioner was prejudiced. (Doc. 27 at 13.)
25   She found that Petitioner’s counsel had a reasonable basis for believing that filing a written
26   request for reconsideration would be futile, and that “Petitioner does not argue, let alone
27   establish, that upon reconsideration Judge Campoy would have modified any of Judge
28   Cruikshank’s rulings.” (Id.)


                                                 - 14 -
         Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 15 of 25



 1           In his Objections, Petitioner again argues that he was the victim of Judge
 2   Cruikshank’s bias. However, Petitioner provides no new evidence or argument to the effect
 3   that Judge Campoy might have reconsidered Judge Cruikshank’s rulings if trial counsel
 4   had filed a written request for reconsideration. Instead, Petitioner argues that Judge
 5   Cruikshank’s rulings were “nullities and of no effect” and so it is “irrelevant” whether
 6   Judge Cruikshank’s rulings “were legally incorrect or not.” (Doc. 32 at 17.) Furthermore,
 7   Petitioner argues that “Judicial bias, if proven, requires automatic reversal and is not
 8   subject to harmless error review” because it is “structural error.” (Id.)
 9           Petitioner’s contentions are not supported by the cases he cites, which largely
10   concern the standard of review on direct appeal of verdicts rendered after trial before a
11   judge with proven bias.2 While the Supreme Court has held that judicial bias can constitute
12   structural error and require automatic reversal, it has done so because judicial bias at trial
13   is an error so pervasive as to preclude harmless error review. See Arizona v. Fulminante,
14   499 U.S. 279, 309–10 (1991) (“The entire conduct of the trial from beginning to end is
15   obviously affected by . . . the presence on the bench of a judge who is not impartial”) (citing
16   Tumey v. Ohio, 273 U.S. 510 (1927)). Here, Judge Cruikshank’s potential bias did not
17   “infect the entire trial process” because he recused himself well before trial. Petitioner has
18   not cited any authority demonstrating that Judge Cruikshank’s pre-trial involvement in this
19   case mandates habeas relief.
20           The cases cited by Petitioner are also inapposite because Petitioner’s claim is before
21   the Court on federal habeas review. Under the well-established framework provided by the
22   Supreme Court in Strickland v. Washington, a petitioner claiming ineffective assistance
23   must affirmatively prove prejudice. Strickland, 466 U.S. at 693. Petitioner cites cases
24   considering structural error on direct review without accounting for the fact that courts
25   must apply a “different standard for evaluating a structural error depending on whether it
26   is raised on direct review or raised instead in a claim alleging ineffective assistance of
27
     2
       Petitioner primarily relies on Sullivan v. Louisiana, 508 U.S. 275, 279 (1993) and Neder
28   v. United States, 527 U.S. 1 (1999) to support his structural error argument. (Doc. 32 at
     16–17).

                                                 - 15 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 16 of 25



 1   counsel.” Weaver v. Massachusetts., 137 S. Ct. 1899, 1912 (2017). Considerations of
 2   finality, comity, and federalism also counsel that a higher showing of prejudice is required
 3   to grant a federal writ of habeas corpus than to reverse a conviction in the normal course
 4   of judicial review. See Brecht v. Abrahamson, 507 U.S. 619, 634–639 (1993) (explaining
 5   that the harmless error standard applicable on direct review is too forgiving to be applied
 6   on federal habeas review and instead requiring habeas petitioners to establish “actual
 7   prejudice” by showing that the error “had substantial and injurious effect or influence in
 8   determining the jury’s verdict.”) Petitioner has not demonstrated prejudice.
 9          Petitioner has not demonstrated that his trial counsel acted unprofessionally in
10   failing to object in writing to Judge Cruikshank’s pre-recusal rulings, or that any error
11   might be reasonably believed to have made a difference in the outcome of his case.
12   Petitioner does not allege that another judge would have determined the legal issues
13   differently than Judge Cruikshank, much less that a different ruling would have had a
14   reasonable chance of leading to a different outcome at trial. The Court finds that Petitioner
15   has failed to demonstrate either deficient performance or prejudice with respect to Claim
16   4. The denial of this claim by the state courts did not involve an objectively unreasonable
17   application of clearly established federal law or an unreasonable determination of the facts
18   in light of the evidence presented.
19                 b.      Claim 5
20          In Claim 5, Petitioner alleges his trial counsel was ineffective in relation to the
21   admission of four pieces of evidence.
22                 1.      Subclaim One
23          In the first subclaim, Petitioner argues that his trial counsel was ineffective in failing
24   to move to preclude the victim’s testimony that sexual intercourse occurred “nearly every
25   night” and to properly object to that testimony during trial. (Doc. 1 at 10.) The PCR Court
26   rejected this argument, finding that Petitioner’s trial counsel’s decision not to object was a
27   “strategic decision” that did “not establish ineffectiveness.” (Doc. 19, Ex. P at 5.)
28          Magistrate Judge Kimmins found that trial counsel did not render deficient


                                                  - 16 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 17 of 25



 1   performance because counsel could have reasonably assumed that the evidence would have
 2   been admitted over an objection. (Doc. 27 at 15.) Before trial, Petitioner’s trial counsel had
 3   moved to preclude other act evidence involving sexual conduct with the same victim which
 4   occurred in Yuma, Arizona prior to the indictment period. However, the trial court
 5   determined the evidence was admissible before trial, and overruled Petitioner’s counsel’s
 6   objection during trial as well. (Doc. 26-1 at 234–36.) Magistrate Judge Kimmins therefore
 7   reasoned that “because the trial court admitted all the other act evidence presented by the
 8   State, except for one photograph lacking foundation, counsel could reasonably conclude
 9   the victim’s testimony on the frequency of sexual conduct contemporaneous with the
10   charged conduct would have been admitted” and that it was therefore “not unreasonable
11   for counsel not to object.” (Doc. 27 at 15.) Magistrate Judge Kimmins concluded that
12   Petitioner had failed to rebut the presumption that his trial counsel had acted for tactical
13   reasons, and also noted that, in any case, Petitioner failed to demonstrate prejudice. (Id.)
14          In his Objections, Petitioner argues that Strickland’s presumption that counsel acts
15   for strategic reasons does not apply here because a court may not “simply invent a
16   presumption where no evidence exists to hang that presumption on.” (Doc. 32 at 21.)
17   Petitioner argues that, “absent counsel’s full explanation under oath that she had valid
18   strategic reasons to not object,” the Court must assume that she was inattentive or
19   neglectful. (Id.) But this argument turns Strickland’s presumption on its head. The case
20   Petitioner cites for this proposition, Marcrum v. Luebbers, 509 F.3d 489, 502 (8th Cir.
21   2007), discusses a situation where a petitioner provided direct evidence that counsel’s
22   actions resulted from inattention or neglect rather than reasoned judgment. (Id.) Here, in
23   contrast, Petitioner has not produced any direct evidence that counsel’s actions resulted
24   from inattention or neglect, and so testimony of Petitioner’s counsel is not necessary for
25   the Court to conclude that she acted strategically. See Morris v. State of Cal., 966 F.2d 448,
26   456–57 (9th Cir. 1991) (“We need not determine the actual explanation for trial counsel’s
27   failure to object, so long as his failure to do so falls within the range of reasonable
28   representation.”)


                                                 - 17 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 18 of 25



 1          Accordingly, the Court adopts Magistrate Judge Kimmins’s finding that Petitioner
 2   has failed to rebut the presumption that his counsel acted for tactical reasons. The Court
 3   notes that Petitioner did not object to Magistrate Judge Kimmins’s finding that Petitioner
 4   also failed to demonstrate prejudice. The Court adopts that finding as well.
 5                 2.     Subclaim Two
 6          In his second subclaim, Petitioner argues that his trial counsel brought an
 7   incriminating image of the victim within the State’s disclosure to the attention of the
 8   prosecution. (Doc. 1 at 10.) The PCR court found that counsel did not alert the prosecution
 9   to the incriminating material, but rather that trial counsel requested a copy of video
10   evidence and, when a detective was copying the material, he discovered an incriminating
11   image of the victim. (Doc. 19, Ex. P at 5.) Magistrate Judge Kimmins found that Petitioner
12   failed to rebut the PCR court’s factual finding by clear and convincing evidence. (Doc. 27
13   at 16.) In his Objections, Petitioner maintains that the “record reveals conflicting views
14   about the facts of this concern,” but Petitioner does not provide any additional evidence
15   that could rebut the PCR court’s factual finding. (Doc. 32 at 22.) As this Court presumes
16   the PCR court’s fact finding is correct unless rebutted by clear and convincing evidence,
17   28 U.S.C. § 2254(e)(1), the Court adopts Magistrate Judge Kimmins’s conclusion.
18                 3.     Subclaims Three and Four
19          In his third subclaim, Petitioner argues that his trial counsel rendered ineffective
20   assistance by failing to move the court to preclude evidence of “thousands of irrelevant but
21   inflammatory images of female genitalia” found on his computer. (Doc. 1 at 10.) In his
22   fourth subclaim, Petitioner argues that trial counsel also rendered ineffective assistance by
23   opening the door during trial to the admission of these images. (Id.)
24          Trial counsel testified to the PCR court that she mentioned the photographic
25   collection to desensitize the jury to the significant level of sexual activity going on in
26   Petitioner’s home. (Doc. 19, Ex. O at 37–38.) She believed it would be more prejudicial to
27   allow the State to present only the two incriminating images depicting A.M., rather than
28   the large volume of pictures with the possibility that the two images had been planted and


                                                - 18 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 19 of 25



 1   hidden among the other photographs. (Id. at 36–37, 59–60.) Petitioner’s trial counsel
 2   testified before the PCR court that:
 3                 I embraced [the images]. I brought it up with the detective. I
                   didn’t talk about it as much in closing as I wanted to because
 4                 we were running out of time when I finally got to that particular
                   segment in my closing argument. But it went ‘part and parcel’
 5                 with my whole theory of the case, that this was a conspiracy
                   between our victim, or minor victim, as well as the mother,
 6                 which was Mr. Herrera’s desire for me to put forth during the
                   trial, that this was a conspiracy. He was very angry that the
 7                 mother wasn’t charged with these crimes as well. So as a result,
                   those images just helped our case, in our opinion, as far as our
 8                 trial strategy was concerned, because anyone and everyone had
                   access to that computer. And that’s what we were trying to
 9                 show, it’s that there was no way to prove one way or another
                   anything about those images.
10
11   (Id. at 32.) The PCR court concluded counsel’s strategy was reasonable and supported
12   Petitioner’s theory of the case. (Doc. 19, Ex P. at 6.)
13          Magistrate Judge Kimmins found that the PCR court’s determination that counsel
14   made a strategic decision was not an objectively unreasonable application of federal law
15   because trial counsel provided rational reasons for not moving to preclude this evidence
16   and for choosing to raise it at trial. (Doc. 27 at 18.)
17          Petitioner makes two objections. (Doc. 32 at 23–24.) First, Petitioner argues that the
18   images did not support an inference that someone had “planted” the two incriminating
19   images because they were found on a different computer than the approximately 17,500
20   images at issue in this subclaim. (Id. at 23.) This objection is overruled because counsel’s
21   strategy of creating doubt by suggesting a possibility that the incriminating images were
22   not placed on the computer by Petitioner could have been effective even though the
23   incriminating images were found on a different computer than the large collection of
24   images. Moreover, the decision to introduce the images to desensitize the jury to the high
25   level of sexual activity going on in Petitioner’s home was reasonable even absent a theory
26   that the incriminating images were “planted.” Second, Petitioner argues that “a competent,
27   well-prepared, and effective attorney would develop strategies to minimize the jury’s
28   exposure to irrelevant, prejudicial evidence.” (Id. at 24.) However, Petitioner has made no


                                                  - 19 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 20 of 25



 1   showing that the images were so prejudicial that they had no value in contextualizing the
 2   incriminating images as part of a trial strategy.
 3          The Court concludes that Petitioner has failed to demonstrate either deficient
 4   performance or prejudice as to any subclaim of Claim 5. Accordingly, the denial of each
 5   subclaim of Claim 5 by the state courts under Strickland did not involve an objectively
 6   unreasonable application of clearly established federal law or an unreasonable
 7   determination of the facts in light of the evidence presented.
 8                 c.     Claim 6
 9          In Claim 6, Petitioner alleges counsel was ineffective in failing to object to a sexual
10   propensity instruction given to the jury. (Doc. 1 at 11.) Petitioner contends that the
11   instruction was not warranted because no other act evidence was properly admitted under
12   Arizona Rule of Evidence 404(c). (Id.) The trial judge instructed the jury:
13                 Other acts. If you find that evidence of other acts of sexual
                   misconduct by the defendant has been presented, you may
14                 consider such evidence in determining whether Defendant had
                   a character trait that predisposed him to commit the crimes
15                 charged.
16                 You may determine that the defendant had a character trait that
                   predisposed him to commit the crimes charged only if you
17                 decide that, one, the State has proved by clear and convincing
                   evidence that Defendant committed these act[s], and, two, the
18                 State has proved by clear and convincing evidence that these
                   facts show Defendant’s character predisposed him to commit
19                 abnormal or unnatural sex acts. You may not convict the
                   defendant of the crimes charged simply because you find that
20                 the defendant committed the other act or that he had a character
                   trait that predisposed him to commit the crimes charged.
21                 Evidence of these acts does not lessen the State’s burden to
                   prove Defendant’s guilt beyond a reasonable doubt as to any
22                 given charge.
23
     (Doc. 26-8 at 73–74.) The PCR court ruled that Petitioner was not prejudiced by the
24
     instruction because the evidence warranted it. (Doc. 19, Ex. P at 7.) The Arizona Court of
25
     Appeals similarly found the propensity evidence was properly admitted under Arizona
26
     Rule of Evidence 404(c) and that the jury instruction was properly given under state law.
27
     (Doc. 19, Ex. J at 21.)
28
            Magistrate Judge Kimmins found that deference to the state court’s interpretation

                                                 - 20 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 21 of 25



 1   of state law was warranted because a federal court sitting in habeas review is ordinarily
 2   “bound to accept a state court’s interpretation of state law.” (Doc. 27 at 19) (quoting Butler
 3   v. Curry, 528 F.3d 624, 642 (9th Cir. 2008)).
 4          In his Objections, Petitioner expands on his argument from Claim 1, and argues that
 5   counsel’s failure to object was ineffective assistance because the 404(c) evidence was
 6   inadmissible. (Doc. 32 at 25.) The Court has already concluded that it must defer to the
 7   state courts’ construction of state procedural law in this instance. (See Claim One, supra at
 8   7–9.) Petitioner also argues that, even if the evidence was properly admitted, “the failure
 9   of counsel to timely and properly object to the ‘other acts evidence’ instruction where such
10   an objection stood a high likelihood of success, constitutes performance below the
11   prevailing professional norms.” (Doc. 32 at 25.) Petitioner, however, has not demonstrated
12   that an objection to the jury instruction “stood a high likelihood of success,” and for the
13   reasons discussed in Claim One, the Court concludes that an objection would not likely
14   have been sustained.
15          Because this Court must defer to the state courts’ reasonable construction of their
16   own procedural rules, and because under the interpretation of the state courts the objection
17   Petitioner claims counsel should have made would not have been granted, the Court adopts
18   Magistrate Judge Kimmins’s recommendation. Accordingly, the denial of Claim 6 by the
19   state courts did not involve an objectively unreasonable application of clearly established
20   federal law or an unreasonable determination of the facts in light of the evidence presented.
21                  d.      Claim 7
22          In Claim 7, Petitioner alleges that his trial counsel rendered ineffective assistance
23   of counsel by failing to object to the juror questions that led the state’s expert Wendy
24   Dutton to make the statements discussed in Claim 3. (Doc. 1 at 12.) The juror question led
25   Ms. Dutton to testify that “allegations of sexual misconduct by adolescent females are later
26   proven false less than 10 percent of the time” and that “the most common
27   victim/perpetrator relationship is . . . [generally] . . . a girl with a mother’s either stepfather
28


                                                   - 21 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 22 of 25



 1   or boyfriend[.]” (Id.) Petitioner argues that counsel’s failure to object to these questions
 2   was part of an unreasonable and constitutionally deficient trial strategy. (Id.)
 3          Regarding the percentage testimony, Magistrate Judge Kimmins found that
 4   counsel’s trial strategy was reasonable. (Doc. 27 at 20.) Trial counsel testified to the PCR
 5   court that “her trial technique is one that if the jury wants the answer to a question, provided
 6   that it’s not something horribly prejudicial, which in this instance it was not, give them the
 7   answer” and that she knew Dutton would testify that ten percent or less claims are proven
 8   false. (Doc. 19, Ex. P. at 7.) The PCR court cited counsel’s testimony that “she liked the
 9   answer,” and was going to “prance all over the courtroom with it” because it “basically
10   amounts to reasonable doubt.” (Id., Ex. P at 7.) The PCR court found that using this
11   testimony to create reasonable doubt was a “well-reasoned trial strategy.” (Id.) Magistrate
12   Judge Kimmins agreed, noting that Petitioner presented no evidence that counsel’s decision
13   was unreasonable, such as an opinion from another attorney or prevailing norms from
14   attorney guidelines, and that Petitioner therefore failed to satisfy the heavy burden of
15   proving that trial strategy was deficient. (Doc 27 at 20.)
16          Regarding the common victim/perpetrator relationship question, Magistrate Judge
17   Kimmins determined that admission of this testimony was not raised as a basis of
18   ineffective assistance of counsel in the PCR Petition. (Id. at 21, n.5.) She therefore
19   concluded that it was procedurally defaulted under the doctrine of Coleman v. Thompson,
20   501 U.S. 722, 732, 735 n.1 (1991). (Id.) She also noted that, even if it were not procedurally
21   defaulted, that Petitioner would still be unable to demonstrate prejudice. (Id.)
22          In his Objections, Petitioner restates his arguments from Claim 3 regarding the
23   prejudicial nature of the expert’s testimony. (Doc. 32 at 27.) Petitioner argues that the
24   testimony was prohibited, that his counsel had a professional obligation to be familiar with
25   the law, and that acquiescing to impermissibly prejudicial testimony cannot reasonably be
26   considered a “sound trial strategy.” (Id.) He further argues that ten percent is “clearly a
27   miniscule amount of the whole and could not reasonably be considered a useful talking
28   point to argue in his favor.” (Id.) Petitioner does not object to Magistrate Judge Kimmins’s


                                                  - 22 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 23 of 25



 1   conclusion that his claim regarding common victim/perpetrator relationships is
 2   procedurally defaulted. (Id. at 26–28.)
 3          To prevail on his ineffective assistance claim, Petitioner bears the burden of
 4   “overcom[ing] the presumption that, under the circumstances, the challenged action might
 5   be considered sound trial strategy.” Strickland, 466 U.S. at 689 (internal quotation marks
 6   and citation omitted.) This is a “heavy burden” to carry. Murtishaw v. Woodford, 255 F.3d
 7   926, 939 (9th Cir. 2001). “Because advocacy is an art and not a science, and because the
 8   adversary system requires deference to counsel’s informed decisions, strategic choices
 9   must be respected in these circumstances if they are based on professional
10   judgment.” Strickland, 466 U.S. at 681.
11          Here, Petitioner’s trial attorney articulated a reasonable purpose in not objecting to
12   the percentage testimony, namely that the testimony would support reasonable doubt.
13   Petitioner strongly disagrees with the strategy but has not brought forth any evidence that
14   it was unreasonable, such as an “alternate attorney’s determination challenging” his
15   counsel’s strategy, citations to guidelines of professional practice such as “American Bar
16   Association standards and the like,” or references to statements made by counsel
17   demonstrating flaws in her trial strategy. See Matylinsky v. Budge, 577 F.3d 1083, 1092
18   (9th Cir. 2009). In the absence of evidence of unreasonable strategy, and given the strong
19   presumption that counsel acted for strategic reasons, the Court concludes that Petitioner
20   has failed to carry his “heavy burden.” Murtishaw, 255 F.3d at 939. Accordingly,         the
21   denial of Claim 7 by the state courts did not involve an objectively unreasonable
22   application of clearly established federal law or an unreasonable determination of the facts
23   in light of the evidence presented.
24          Petitioner does not object to Magistrate Judge Kimmins’s finding that Petitioner’s
25   ineffective assistance argument related to the victim/perpetrator relationship question is
26   procedurally defaulted, and the Court finds no clear error in Magistrate Judge Kimmins’s
27   analysis and so adopts this conclusion as well.
28   ....


                                                - 23 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 24 of 25



 1          C.     Claim 8: Cumulative Error
 2          In Claim 8, Petitioner argues that the “cumulative impact of defense counsel’s many
 3   deficiencies as stated in the foregoing Grounds deprived Petitioner of due process and a
 4   fundamentally fair trial, in violation of guarantees provided by the United States
 5   Constitution’s 5th, 6th and 14th Amendments.” (Doc. 1 at 13.) Magistrate Judge Kimmins
 6   determined that, because there was no error by counsel in Claims 4 through 7, that “there
 7   is no effect to cumulate.” (Doc. 27 at 21.)
 8          In his Objections, Petitioner retreats from the Petition’s argument that he challenges
 9   the “cumulative impact of defense counsel’s many deficiencies,” and instead states that his
10   cumulative error claim ties together all his other claims, including the alleged state court
11   errors in Claims 1 through 3. (Doc. 32 at 28.) Even if the Court were inclined to entertain
12   Petitioner’s argument, it would do Petitioner no good because this claim was not exhausted.
13   While Petitioner did present a claim of cumulative error to the state courts in his PCR
14   Petition, the claim was limited to the cumulative errors of Petitioner’s defense counsel.
15   (Doc. 19, Ex. L.) “[A] cumulative error claim must be fairly presented before a state court
16   to be exhausted.” Wooten v. Kirkland, 540 F.3d 1019, 1026 (9th Cir. 2008). Because no
17   cumulative error claim tying together all Petitioner’s claims was fairly presented to the
18   state courts, the claim is unexhausted and procedurally defaulted and therefore not
19   cognizable in this proceeding. See Coleman v. Thompson, 501 U.S. at 730. Accordingly,
20   the Court will review Petitioner’s claim of cumulative error as relating to the cumulative
21   effect of his trial counsel’s alleged errors, which is the claim Petitioner articulated in his
22   Petition and the claim that Magistrate Judge Kimmins reviewed.
23          The Court will adopt the recommendation of Magistrate Judge Kimmins as to
24   Petitioner’s cumulative error claim. Because the Court did not find that Petitioner’s trial
25   counsel rendered deficient performance, there is no error to cumulate. See Runningeagle
26   v. Ryan, 825 F.3d 970, 990 n.21 (9th Cir. 2016) (rejecting cumulative error argument
27   because court found IAC claims “insubstantial or unsuccessful on the merits”); see also
28


                                                   - 24 -
      Case 4:17-cv-00183-RM Document 37 Filed 02/02/21 Page 25 of 25



 1   Hayes v. Ayers, 632 F.3d 500, 524 (9th Cir. 2011) (“Because we conclude that no error of
 2   constitutional magnitude occurred, no cumulative prejudice is possible.”)
 3   IV.    Conclusion
 4          For these reasons, the Court concludes that each of Petitioner’s claims fail. The
 5   Court will adopt the findings and recommendations of Magistrate Judge Kimmins and will
 6   dismiss Petitioner’s Petition for a Writ of Habeas Corpus.
 7          Accordingly,
 8          IT IS ORDERED that Petitioner’s Objections (Doc. 32) are overruled, and that
 9   Magistrate Judge Kimmins’s Report and Recommendation (Doc. 27) is accepted and
10   adopted in full.
11          IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus pursuant
12   to 28 U.S.C. § 2254 (Doc. 1) is denied. The Clerk of Court is directed to enter judgment
13   accordingly and close this case.
14          IT IS FURTHER ORDERED that this Court, pursuant to Rule 11 of the Rules
15   Governing Section 2254 Cases, the Court declines to issue a certificate of appealability,
16   because reasonable jurists would not find the Court’s ruling debatable. See Slack v.
17   McDaniel, 529 U.S. 473, 478, 484 (2000).
18          Dated this 1st day of February, 2021.
19
20
21
22
23
24
25
26
27
28


                                               - 25 -
